Title: To Alexander Hamilton from Dowe Fondey, 17 August 1798
From: Fondey, Dowe J.
To: Hamilton, Alexander


          
            Honbl. Sir
            Albany, August 17, 1798
          
          Received information of your arrival here—I hastened to this place under the pleasing reflection of seeing you in person, but unfortunately you had left this place the same day I arrived—In conversation with his honor the Lt. Governor—I was informed that my name in the list of Candidates for Military appointments was returned for a Captaincy. as my first and only application addressed to you Sir by Letter in an early day—and by my friends to Major North at Philadelphia was for a Majority —— I have thought proper to obtain Letters of recommendation from Excellency Governor John Jay Genl Philip Schuyler and His Honor Stephen Van Rensselaer on this subject and have forwarded the same to the Secretary of War under these circumstances I have thought proper, provided you conceive my merit entitles me to your notice, to solicit your — influence further on this subject—which will for ever merit my gratefull remembrance—
          If it is not too great an intrusion on your condescention—I should derive a great satisfaction to receive your answer on this subject
          I have the Honor to be with respect Your Most Obdt. Huml Servt
          
            D. J. Fondey
          
          
            Albany Augt. 17th. 1798
          
          Honbl. Majr Genl Alexander Hamilton
        